Citation Nr: 0514325	
Decision Date: 05/25/05    Archive Date: 06/01/05

DOCKET NO.  96-05 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a rating greater than 10 percent for service-
connected lumbar strain.


REPRESENTATION

Appellant represented by:	Wm. Michael White, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant and a friend


ATTORNEY FOR THE BOARD

Jason G. Wodogaza, Associate Counsel


INTRODUCTION

The appellant had active military service from February 1968 
until January 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which continued the assignment of a 10 
percent disability evaluation for service-connected lumbar 
strain.


FINDINGS OF FACT

1.  The appellant's service-connected lumbar strain is 
manifested by functional impairment that equates to no more 
than moderate limitation of motion.

2.  The veteran can flex to 40 degrees, extend to 30 degrees, 
rotate to each side to 30 degrees and lateral flex to each 
side to 20 degrees; these motions are performed without pain.


CONCLUSION OF LAW

The criteria for an evaluation of 20 percent for service-
connected lumbar strain have been met.  38 U.S.C.A. 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4,45, 
4.71a, Diagnostic Codes 5292, 5295 (2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5237 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004), are 
applicable to the appellant's claim of entitlement to an 
increased rating greater than 10 percent for service-
connected lumbar strain.  VAOPGCPREC 7-03.  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2004).  (Information means non-
evidentiary facts, such as the claimant's address and Social 
Security number or the name and address of a medical care 
provider who may have evidence pertinent to the claim.  See 
66 Fed. Reg. 45620, 45630 (August 29, 2001); 38 C.F.R. 
§ 3.159(a)(5) (2004).)  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2004).

The record indicates that the appellant has been apprised of 
what evidence is necessary to substantiate his claim, as well 
as informed of the specific assignment of responsibility for 
obtaining such evidence.  38 U.S.C.A. § 5103(a); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In specific compliance 
with Quartuccio, the appellant was advised of the evidence 
required to substantiate his claim, and the responsibility 
for obtaining it, by letter dated in January 2003.  The 
letter informed the appellant of the evidence and information 
VA would be obtaining as well as the evidence that the 
appellant needed to provide.  The letter explained that VA 
would make reasonable efforts to help him get evidence such 
as medical records, employment records, etc., but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.

The appellant was also advised in the January 2003 letter 
that he should submit any additional information or evidence 
regarding his claim, or advise VA as to its whereabouts.

The Board additionally notes that supplemental statements of 
the case (SSOCs), and multiple supplemental correspondence, 
to include the January 2003 VCAA letter, served to inform the 
appellant of the types of evidence needed to substantiate his 
claim.  Therefore, VA's duty to notify has been satisfied.  
(Although the notice of what was required to substantiate a 
claim for a higher rating was not provided until after the RO 
adjudicated the appellant's claim, "the appellant [was] 
provided the content-complying notice to which he [was] 
entitled."  Pelegrini v. Principi, 18 Vet. App. 112, 122 
(2004).  (This was done through issuance of the SSOCs.)  
Consequently, the Board does not find that the late notice 
under the VCAA requires remand to the RO.  Nothing about the 
evidence or any response to the RO's notification suggests 
that the case must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.)

With respect to VA's duty to assist the appellant, the RO 
requested and obtained the appellant's service medical and 
personnel records from the National Personnel Records Center 
(NPRC).  The record also includes VA examination records, VA 
outpatient treatment and hospitalization records, private 
medical treatment and hospitalization records, a Board 
hearing transcript, and the appellant's own contentions.  At 
every stage of the appeal process, the appellant was informed 
of the information needed to substantiate his claim, and VA 
has obtained all evidence identified by the appellant.  The 
Board finds that all indicated medical records have been 
obtained and the appellant has not referenced any outstanding 
records or information that he wanted VA to obtain.

The duty to assist also includes, when appropriate, the duty 
to conduct a thorough and contemporaneous examination of the 
appellant.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the appellant's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Reexamination will be requested whenever VA 
determines that there is a need to verify either the 
continued existence or the current severity of a disability.  
38 C.F.R. § 3.327(a) (2004).  Generally, reexaminations are 
required if it is likely that a disability has improved, if 
the evidence indicates that there has been a material change 
in a disability, or if the current rating may be incorrect.  
Id.

The appellant was afforded several VA examinations with 
respect to the issue here on appeal.  As such, reexamination 
is not necessary because, as discussed below, there exists 
sufficient medical evidence to decide the appellant's claim.  
Thus, the record indicates that VA has done everything 
reasonably possible to assist the appellant.  


II. Background

The appellant filed his initial claim for service connection 
for back disability in March 1970.  In May 1970, the RO 
awarded service connection for the appellant's lumbar strain 
and assigned a 10 percent disability evaluation based upon 
the evidence of record, to include service medical records 
and VA examination records.  The appellant's claim currently 
here on appeal, or that of an increased rating greater than 
10 percent for service-connected lumbar strain was received 
in November 1994.  The RO, by rating decision in April 1995, 
continued the previous assignment of a 10 percent disability 
evaluation for service-connected lumbar strain.  

The evidence of record with respect to the current severity 
of the appellant's lumbar strain consists of VA 
hospitalization records dated from September 1992 to October 
1992, VA outpatient treatment records dated in January 1993 
and February 1993, VA examination records dated in June 1993, 
April 1997, August 1998 and December 2003, private medical 
records from Dr. C.H.D. dated in July 1994, private 
radiologist reports from Dr. S.H. dated in April 1995, 
private hospitalization records from Garden City Hospital 
dated in July 1995, a private magnetic resonance imaging 
(MRI) report from Dr. J.A.L. dated in June 1998, private 
electromyographic (EMG) records from Dr. E.C. dated in April 
1998, VA examination addendum records dated in June 1999, 
private radiologist report from Dr. L.A.G. dated in January 
2000, and private psychosocial assessment records from 
E.M.T., Ph.D. dated in February 2002.

VA hospitalization records dated from September 1992 to 
October 1992 detail the appellant's in-patient treatment for 
substance abuse, but also note the appellant's complaints of 
"low back pain with radiation down both legs."  Similarly, 
the appellant's VA outpatient treatment records dated in 
January1993 and February 1993 also show complaints of and 
treatment for back pain.

The appellant's VA examination records dated in June 1993 
show subjective complaints of pain and numbness.  Whereas the 
June 1993 VA examiner's objective findings included normal 
gait, no spasm, forward flexion to 105 degrees, backward 
extension to 50 degrees, left lateral flexion to 30 degrees, 
right lateral flexion to 45 degrees, bilateral rotation to 60 
degrees, with no pain on range of motion, normal lumbar spine 
X-rays, and normal EMG and nerve conduction studies.

Private psychiatric evaluation records from Dr. C.H.D. dated 
in July 1994 detail the appellant's mental status and, in 
passing, also note "[c]hronic back disorder, by history."

Additional private medical records, to include a private 
radiologist's report dated in April 1995 show mild 
degenerative changes of the lumbar spine and no evidence of 
fracture or disc disease at that time.  The appellant's 
private hospitalization records dated in July 1995 indicate, 
in pertinent part, no central canal or foraminal stenosis at 
the L3-L4, L4-L5, or L5-S1 levels, intervertebral discs 
intact at the L4-L5 and L5-S1 levels, vertebral body heights 
and intervertebral disc spaces well preserved, and 
unremarkable paravertebral soft tissues, but with anterior 
spurring at L3-L4, and slight convex curvature of the lumbar 
spine to the right.

The appellant was subsequently afforded a VA reexamination in 
April 1997, which noted the appellant's subjective complaints 
of pain, numbness, difficulty lifting, and cutting the grass.  
The April 1997 VA examiner's objective findings included 
normal heel/toe gait, no postural abnormality, no fixed 
deformity, good muscle tone without spasm or atrophy, no 
neurologic deficiencies of the lower limbs, straight leg 
raise to 65 degrees, sensation and reflexes present, negative 
Lasegue's test, forward flexion to 65 degrees with pain, 
backward extension to 25 degrees, right and left lateral 
flexion to 20 degrees, right and left lateral rotation to 0 
degrees, and no objective evidence of pain on motion.  X-ray 
examination of the appellant's lumbosacral spine indicated 
"very early, minor degenerative changes of the spine."  As 
a result, the April 1997 VA ultimately examiner diagnosed the 
appellant with "[c]hronic lumbar strain" and additionally 
opined that he did not find any degree of functional loss due 
to the appellant's subjective complaints of pain.

Additional VA examination records dated in August 1998 noted 
the appellant's subjective complaints of pain, numbness, and 
difficulty bending.  The August 1998 VA examiner's objective 
findings included normal heel to toe gait, a straight 
alignment, no spasm of the paravertebral muscles, no 
scoliosis or kyphosis, good muscle tone, no atrophy, and no 
lower limb neurologic deficits, but with tenderness to 
palpation.  Although both passive and active ranges of motion 
were "resisted severely," the VA examiner's findings 
included extension to 10 degrees with pain, flexion to 20 
degrees with pain, right and left lateral flexion to 10 
degrees with pain, right and left lateral rotation to 0 
degrees "resisted voluntarily with pain," and straight leg 
raise to 15 degrees with complaints of severe pain.  
Contemporaneous x-ray evidence showed "mild degenerative 
disc disease at L3-L4."  Moreover, MRI testing conducted in 
August 1998 further indicated no stenosis, disc bulging or 
herniation, and satisfactory alignment.  Finally, the 
appellant was also noted to have normal EMG of bilateral 
lower extremities and paraspinal muscles.  The August 1998 VA 
examiner diagnosed the appellant with degenerative disc 
disease of the lumbosacral spine without any evidence of 
nerve root irritation.

In contrast, the appellant's private EMG records from Dr. 
E.C. dated in April 1998 showed that his back disability was 
manifested by chronic S1 radiculopathy as evidenced by 
polyphasia seen in L5-S1 innervated muscles and borderline 
peripheral neuropathy of the bilateral lower extremities.  

Additional private MRI records dated in June 1998 show normal 
vertebral body heights with degenerative spurring of the 
inferior and superior endplates of the middle and lower 
lumbar vertebral bodies.  Disc dessication, more pronounced 
at L3-L4 and mild effacement of the anterior portion of the 
thecal sac at the L3-L4 level was also noted.  Finally, the 
June 1998 private MRI report indicated no evidence of lateral 
disc herniation, no focal disc bulge or herniation, and 
normal paravertebral soft tissues. 

In response to the appellant's private EMG records dated in 
April 1998, a VA examination addendum was requested in June 
1999.  The June 1999 VA examination addendum shows that, upon 
review of the appellant's private EMG records dated in April 
1998, it was still "not possible from a clinical point of 
view to justify any neurologic deficit in the lower limbs on 
the date of [the examiner's] examination."  Rather, the June 
1999 VA examination addendum indicates that based upon the 
appellant's ability to work for many years at the Ford 
Company despite any back condition, it was quite possible 
that the reported findings of the April 1998 EMG report were 
not present at the time of the appellant's VA examination in 
August 1998.

Finally, the appellant's most recent VA examination records 
dated in December 2003 show the appellant's subjective 
complaints include pain, spasm, and difficulty with yard 
work.  The December 2003 VA examiner's objective findings 
included no back brace or cane, normal heel-toe gait, no 
evidence of pain during movement, an erect posture, no 
scoliosis, good muscle tone without any atrophy, no spasm of 
the paravertebral muscles, no pain on palpation, normal 
sensation, reflexes of 1+ on both sides, negative Lasegue's 
sign, straight leg raise to 65 degrees with pain, and 
manifested incoordination, but no weakness or fatigability.  
The appellant's range of motion findings included extension 
to 20 degrees without pain, flexion to 40 degrees without 
pain, right and left lateral flexion to 20 degrees without 
pain, and rotation to 30 degrees without pain.  X-ray 
evidence also indicated degenerative disc disease at L2-L3 
and L3-L4 levels with small spur.  As a result, the December 
2003 VA examiner diagnosed the appellant with "limitation of 
motion of lumbar spine without any pain, but ...no neurological 
deficiency in the lower limbs."

III.  Analysis

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disability.  
38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disability requires a review of the 
appellant's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1 and 4.2 (2004).  Nevertheless, when the 
claim is for an increased rating, the primary concern is the 
current level of disability.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  

The law also provides that it is necessary to evaluate the 
disability from the point of view of the appellant working or 
seeking work, 38 C.F.R. § 4.2 (2004), and to resolve any 
reasonable doubt regarding the extent of the disability in 
the appellant's favor.  38 C.F.R. § 4.3 (2004).  If there is 
a question as to which evaluation to apply to the appellant's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2004).  

The regulations used to evaluate lumbar strain were amended 
during the pendency of the veteran's appeal.  68 Fed. Reg. 
51,454 (Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a 
(2004)).  The appellant was notified of the August 2003 
changes by way of a supplemental statement of the case (SSOC) 
issued in February 2004.  The RO also applied the change in 
regulations in adjudicating the appellant's claim.  

In evaluating the appellant's claim, the Board must analyze 
the various versions of rating criteria applicable to the 
appellant's claim.  See VAOPGCPREC 7-2003.  

In this case the appellant's back disability was rated as 10 
percent disabling as lumbar strain under Diagnostic Code 
5295.  38 C.F.R. § 4.71a (2002).  A 10 percent rating 
required lumbosacral strain with characteristic pain on 
motion.  Whereas a 20 percent rating required muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  Finally, a 40 percent 
rating was the highest schedular rating available for a 
disability involving lumbar strain.  The criteria provided 
for a 40 percent rating where there was evidence of severe 
symptoms of lumbosacral strain, with listing of the whole 
spine to the opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.

The Board notes that an increased rating of 20 percent under 
Diagnostic Code 5295 is not warranted under the circumstances 
of this case as the objective evidence of record does not 
show the requisite muscle spasm on extreme forward bending or 
loss of lateral spine motion, unilateral, in standing 
position.  In fact, competent and probative medical evidence 
of record to include VA examination records dated in June 
1993, April 1997, August 1998, and December 2003 consistently 
shows the absence of any muscle spasm or loss of lateral 
spine motion.  For example, June 1993 VA examination records 
show no muscle spasm, left lateral flexion to 30 degrees, and 
right lateral flexion to 45 degrees.  The appellant's April 
1997 VA examination records similarly show no muscle spasm 
and left and right lateral flexion to 20 degrees.  Moreover, 
the appellant's August 1998 VA examination records show no 
spasm of the paravertebral muscles and left and right lateral 
flexion to 10 degrees.  Finally, the appellant's most recent 
VA examination records dated in December 2003 likewise show 
no spasm of the paravertebral muscles and left and right 
lateral flexion to 20 degrees.  Accordingly, a 20 percent 
rating is not warranted pursuant to Diagnostic Code 5295.

The other potentially applicable rating criteria in effect 
prior to any of the regulatory changes that provide for a 
higher rating involve limitation of motion of the lumbar 
spine under Diagnostic Code 5292.  38 C.F.R. § 4.71a (2002).  
As detailed above, the Board has reviewed all of the evidence 
regarding the appellant's limitation of motion of his lumbar 
spine and such limitation of motion is reflected below.


Extensio
n
Forward 
Flexion
Left 
Lateral 
Flexion
Right 
Lateral 
Flexion
Left and 
Right 
Rotation
June 1993 
VA 
Examinati
on
50 
degrees
105 
degrees
30 
degrees
45 
degrees
60 
degrees, 
bilatera
lly



April 
1997 VA 
Examinati
on
25 
degrees
65 
degrees
20 
degrees
20 
degrees
0 
degrees, 
bilatera
lly
August 
1998 VA 
Examinati
on
10 
degrees 
with 
pain
20 
degrees 
with 
pain
10 
degrees 
with 
pain
10 
degrees 
with 
pain
0 
degrees 
with 
pain
December 
2003 VA 
Examinati
on
20 
degrees
40 
degrees
20 
degrees
20 
degrees
30 
degrees

The Board notes that the appellant's VA examination records 
dated in August 1998 show the most severe limitation of 
motion findings with respect to his back disability.  
However, the Board additionally notes that the August 1998 VA 
examiner specifically indicated that both the appellant's 
active and passive ranges of motion were "resisted 
severely" with complaints of pain.  Accordingly, the Board 
finds that the probative value of the August 1998 VA 
examiner's range of motion findings is lessened by the 
appellant's severe resistance when being examined.  
Nevertheless, additional VA examinations listed above show 
that the appellant has "moderate" limitation of motion of 
his lumbar spine.  

In reaching this determination the Board must examine all 
evidence of record, cognizant that terms such as "severe," 
"moderate," and "mild" are not defined in the VA Schedule 
for Rating Disabilities.  It should also be noted that use of 
similarly descriptive terminology by medical professionals, 
although evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
U.S.C.A. 7104; 38 C.F.R. 4.2, 4.6 (2004).  Thus, the Board 
resolves any reasonable doubt on the issue in favor of the 
appellant and finds that an increased rating of 20 percent is 
warranted under Diagnostic Code 5292 for the appellant's 
service-connected lumbar strain.

The Board additionally notes that a higher (40 percent) 
rating for severe limitation of motion of the lumbar spine 
pursuant to Diagnostic Code 5292 is not warranted under the 
circumstances of this case.  As will be explained below, the 
change in rating criteria provide some insight into what was 
previously meant with regard to "severe" limitation of 
motion under Diagnostic Code 5292.  For example, the new 
criteria indicate that a 40 percent rating is not warranted 
unless there is favorable ankylosis of the entire 
thoracolumbar spine or forward flexion limited to 30 degrees 
or less.  38 C.F.R. § 4.71a (2004).  This strongly suggests 
that "severe" limitation of motion under the old criteria 
contemplated greater limitation than demonstrated on the VA 
examinations, particularly those conducted prior to the 
change in rating criteria.  Given that functional losses due 
to pain have been characterized by examiners as nonexistent 
to minimal in degree, and because the Board finds that the 
examinations showing greater than 30 degrees of flexion were 
accurate depictions of the veteran's range of motion, there 
is no basis on which to conclude that the veteran's lumbar 
strain has caused disability greater than contemplated by the 
criteria for the 20 percent rating.  

The amended regulations established new diagnostic codes for 
the various spine disabilities and are codified at 38 C.F.R. 
§ 4.71a (2004).  Lumbosacral strain is identified by 
Diagnostic Code 5237.  Diseases and injuries of the spine are 
now rated under a general formula.  38 C.F.R. § 4.71a (2004).  

The new general rating criteria relative to the thoracolumbar 
spine, including lumbosacral strain are as follows.  (These 
criteria are applicable with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or 
disease.)  A 20 percent rating is warranted when forward 
flexion of the thoracolumbar spine is greater than 30 degrees 
but not greater than 60 degrees or when the combined range of 
motion of the thoracolumbar spine is not greater than 120 
degrees, or when there is muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  (The combined range of motion refers to the sum of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.)  An increased evaluation of 40 
percent evaluation will be assigned for forward flexion of 
the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation will be assigned where there is evidence of 
unfavorable ankylosis of the entire thoracolumbar spine.  A 
100 percent evaluation will be assigned for unfavorable 
ankylosis of the entire spine.  38 C.F.R. § 4.71a (2004).

The new criteria also indicate that normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is 
zero to 30 degrees, left and right lateral flexion are zero 
to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees.  (The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided are the 
maximum that can be used for calculation of the combined 
range of motion.)  In exceptional cases, an examiner may 
state that because of age, body habitus, neurologic disease, 
or other factors not the result of disease or injury of the 
spine, the range of motion of the spine in a particular 
individual should be considered normal for that individual, 
even though it does not conform to the normal range of 
motion.  Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.  38 C.F.R. § 4.71a 
(2004).  

In evaluating the appellant's disability in light of the new 
criteria, the Board finds that there is a basis for an award 
of a 20 percent rating, but no higher.  In short, the 
veteran's forward flexion to 40 degrees on recent examination 
qualifies for the 20 percent rating, but there is no evidence 
of ankylosis that would allow for consideration of a 40 or 50 
percent rating under the new rating criteria.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5237 (2004).

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the appellant may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45 
(2004).  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such 
factors include more or less movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, and deformity or atrophy of disuse.  

In this case the appellant has complained of pain in his back 
with movement at his various VA examinations.  The several VA 
examiners have reported the appellant to have some limitation 
of motion with pain.  However, the appellant's complaint of 
pain is contemplated in his current 20 percent rating for 
moderate limitation of motion of the lumbar spine under the 
old criteria, as noted in the discussion above, and the new 
criteria by definition include pain in the specific criteria 
as addressed by specific degrees of limited motion.  There is 
no objective clinical indication that the appellant's 
symptoms result in functional limitation to a degree that 
would support a rating in excess of the current 20 percent 
disability rating under the old Diagnostic Code 5292, or any 
other possibly applicable spinal disability diagnostic code.  
In short, his disorder results in disability tantamount to 
moderate limitation of motion of the lumbar spine under the 
old criteria and to the 20 percent rating under the new.


ORDER

Entitlement to an increased rating of 20 percent for service-
connected lumbar strain is granted, subject to the laws and 
regulations governing the award of monetary benefits.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


